          Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 1 of 8



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     TAYLOR R. ANDERSON, ESQ.
 3   Nevada Bar No. 15136C
     tanderson@lawhjc.com
 4

 5           HALL JAFFE & CLAYTON, LLP
                   7425 Peak Drive
 6             Las Vegas, Nevada 89128
                    (702) 316-4111
 7                Fax (702) 316-4114

 8   Attorneys for Defendant U.S. Corrections, LLC

 9
10                              UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12   DUKE THOMAS NGUYEN,                                  CASE NO. 2:18-cv-01717-RFB-BNW

13                                  Plaintiff,

14   v.                                                   STIPULATED PROTECTIVE ORDER

15   U.S. CORRECTIONS, LLC, a Foreign
     Limited Liability Company; JACOB EVETTS,
16   an Individual; RYAN RIVERA, an Individual;
     ZACHARY BRANDON, an Individual;
17   MICHAEL COLEMAN, an Individual;
     TRANSPORTATION EMPLOYEES DOES
18   1-10; DOES 11-99, inclusive; ROE
     CORPORATIONS 100-199, inclusive,
19
                                    Defendants.
20

21
            One or more of the parties has requested the production of documents or information
22
     that at least one party considers to be or to contain confidential information, and that are
23
     subject to protection under Federal Rule of Civil Procedure 26(c).
24
            The parties agree that good cause exists to protect the confidential nature of the
25
     information contained in documents, interrogatory responses, responses to requests for
26
     admission, or deposition testimony. This action concerns claims that a prisoner was injured
27

28

                                                      1
          Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 2 of 8



 1   while being transported and so issues of security, protocols for transports, and the employees

 2   involved in those sensitive matters will be subject to discovery. The parties agree that the entry

 3   of this Stipulated Protective Order ("Protective Order") is warranted to protect against

 4   disclosure of such documents and information.

 5           Based upon the above stipulation of the parties, and the Court being duly advised, IT

 6   IS HEREBY ORDERED as follows:

 7           1.    All documents, testimony, and other materials produced by the parties in this

 8   case and labeled "Confidential" or "Attorneys' Eyes Only" shall be used only in this

 9   proceeding.
10           2.    Use of any information or documents labeled "Confidential" or "Attorneys' Eyes

11   Only" and subject to this Protective Order, including all information derived therefrom, shall

12   be restricted solely to the litigation of this case and shall not be used by any party for any

13   business, commercial, or competitive purpose. This Protective Order, however, does not

14   restrict the disclosure or use of any information or documents lawfully obtained by the

15   receiving party through means or sources outside of this litigation. Should a dispute arise as to

16   any specific information or document, the burden shall be on the party claiming that such

17   information or document was lawfully obtained through means and sources outside of this

18   litigation.

19           3.    The parties, and third parties subpoenaed by one of the parties, may designate as
20   "Confidential" or "Attorneys' Eyes Only" documents, testimony, written responses, or other

21   materials produced in this case if they contain information that the producing party has a good

22   faith basis for asserting is confidential under the applicable legal standards. The party shall

23   designate each page of the document with a stamp identifying it as "Confidential" or

24   "Attorneys' Eyes Only," if practical to do so.

25           4.    If portions of documents or other materials deemed "Confidential" or "Attorneys'

26   Eyes Only" or any papers containing or making reference to such materials are filed with the
27   Court, they shall be filed under seal and marked as follows or in substantially similar form:

28

                                                      2
          Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 3 of 8



 1                 CONFIDENTIAL

 2                 IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
                   SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE SHOWN
 3                 TO ANY PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
                   PARAGRAPH 7 OF THE PROTECTIVE ORDER.
 4

 5   or
                   ATTORNEYS' EYES ONLY
 6
                   IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
 7                 SHALL BE TREATED AS FOR ATTORNEYS' EYES ONLY AND SHALL
                   NOT BE SHOWN TO ANY PERSON OTHER THAN THOSE PERSONS
 8                 DESIGNATED IN PARAGRAPH 8 OF THE PROTECTIVE ORDER.

 9   If a party is filing a document that it has itself designated as "Confidential" or "Attorneys' Eyes

10   Only," that party shall reference this Stipulated Protective Order in submitting the documents

11   it proposes to maintain under seal. If a non-designating party is filing a document that another

12   party has designated as "Confidential" or "Attorneys' Eyes Only," then the non-designating

13   party shall file the document under seal. If the non-designating party makes a request in

14   writing to have the document unsealed and designating party does not file, within ten calendar

15   days, a motion that shows good cause to maintain the document under seal, then the Court

16   shall unseal the document. Before seeking to maintain the protection of documents filed with

17   the Court, a party must assess whether redaction is a viable alternative to complete

18   nondisclosure.

19          5.     Within thirty (30) days after receipt of the final transcript of the deposition of

20   any party or witness in this case, a party or the witness may designate as "Confidential" or

21   "Attorneys' Eyes Only" any portion of the transcript that the party or witness contends

22   discloses confidential information. If a transcript containing any such material is filed with the

23   Court, it shall be filed under seal and marked in the manner described in paragraph 4. Unless

24   otherwise agreed, all deposition transcripts shall be treated as "Confidential" until the

25   expiration of the thirty-day period.

26          6.     "Confidential" or "Attorneys' Eyes Only" information and documents subject to

27   this Protective Order shall not be filed with the Court or included in whole or in part in

28

                                                      3
         Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 4 of 8



 1   pleadings, motions, briefs, etc., filed in this case, except when any portion(s) of such

 2   pleadings, motions, briefs, etc. have been filed under seal by counsel and marked in the same

 3   manner as described in paragraph 4 above. Such sealed portion(s) of pleadings, motions,

 4   briefs, documents, etc., shall be opened only by the Court or by personnel authorized to do so

 5   by the Court.

 6          7.       Use of any information, documents, or portions of documents marked

 7   "Confidential," including all information derived therefrom, shall be restricted solely to the

 8   following persons, who agree to be bound by the terms of this Protective Order, unless

 9   additional persons are stipulated by counsel or authorized by the Court:
10         a.        Outside counsel of record for the parties, and the administrative staff of outside

11         counsel's firms.

12         b.        In-house counsel for the parties, and the administrative staff for each in-house

13         counsel.

14         c.        Any party to this action who is an individual, and every employee, director,

15         officer, or manager of any party to this action who is not an individual, but only to the

16         extent necessary to further the interest of the parties in this litigation.

17         d.        Independent consultants or expert witnesses (including partners, associates and

18         employees of the firm which employs such consultant or expert) retained by a party or

19         its attorneys for purposes of this litigation, but only to the extent necessary to further the
20         interest of the parties in this litigation.

21         e.        The Court and its personnel, including, but not limited to, stenographic reporters

22         regularly employed by the Court and stenographic reporters not regularly employed by

23         the Court who are engaged by the Court or the parties during the litigation of this action,

24         f.        The authors and the original recipients of the documents.

25         g.        Any court reporter or videographer reporting a deposition.

26
27

28

                                                         4
          Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 5 of 8



 1         h.        Employees of copy services, microfilming or database services, trial support

 2         firms and/or translators who are engaged by the parties during the litigation of this

 3         action.

 4          8.       Use of any information, documents, or portions of documents marked

 5   "Attorneys' Eyes Only," including all information derived therefrom, shall be restricted solely

 6   to the persons listed in paragraphs 7(a), 7(b), 7(d), 7(e), 7(g) and 7(h), unless additional

 7   persons are stipulated by counsel or authorized by the Court.

 8          9.       Prior to being shown any documents produced by another party marked

 9   "Confidential" or "Attorneys' Eyes Only," any person listed under paragraph 7(c) or 7(d).
10   shall agree to be bound by the terms of this Order by signing the agreement attached as Exhibit

11   A.

12          10.      Whenever information designated as "Confidential" or "Attorneys' Eyes Only"

13   pursuant to this Protective Order is to be discussed by a party or disclosed in a deposition,

14   hearing, or pre-trial proceeding, the designating party may exclude from the room any person,

15   other than persons designated in paragraphs 7 and 8, as appropriate, for that portion of the

16   deposition, hearing or pre-trial proceeding.

17          11.      Each party reserves the right to dispute the confidential status claimed by any

18   other party or subpoenaed party in accordance with this Protective Order. If a party believes

19   that any documents or materials have been inappropriately designated by another party or
20   subpoenaed party, that party shall confer with counsel for the designating party. As part of

21   that conferral, the designating party must assess whether redaction is a viable alternative to

22   complete non-disclosure. If the parties are unable to resolve the matter informally, a party

23   may file an appropriate motion before the Court requesting that the Court determine whether

24   the Protective Order covers the document in dispute. Regardless of which party files the

25   motion, the party seeking to protect a document from disclosure bears the burden of

26   establishing good cause for why the document should not be disclosed. A party who disagrees
27

28

                                                      5
         Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 6 of 8



 1   with another party's designation must nevertheless abide by that designation until the matter is

 2   resolved by agreement of the parties or by order of the Court.

 3          12.    The inadvertent failure to designate a document, testimony, or other material as

 4   "Confidential" or "Attorneys' Eyes Only" prior to disclosure shall not operate as a waiver of

 5   the party's right to later designate the document, testimony, or other material as "Confidential"

 6   or "Attorneys' Eyes Only." The receiving party or its counsel shall not disclose such

 7   documents or materials if that party or counsel knows or reasonably should know that a claim

 8   of confidentiality would be made by the producing party. Promptly after receiving notice from

 9   the producing party of a claim of confidentiality, the receiving party or its counsel shall inform
10   the producing party of all pertinent facts relating to the prior disclosure of the newly-

11   designated documents or materials, and shall make reasonable efforts to retrieve such

12   documents and materials and to prevent further disclosure.

13          13.    Designation by either party of information or documents as "Confidential" or

14   "Attorneys' Eyes Only," or failure to so designate, will not be constitute an admission that

15   information or documents are or are not confidential or trade secrets. Neither party may

16   introduce into evidence in any proceeding between the parties, other than a motion to

17   determine whether the Protective Order covers the information or documents in dispute, the

18   fact that the other party designated or failed to designate information or documents as

19   "Confidential" or "Attorneys' Eyes Only."
20          14.    Upon the request of the producing party or third party, within 30 days after the

21   entry of a final judgment no longer subject to appeal on the merits of this case, or immediately

22   prior to the execution of any agreement between the parties to resolve amicably and settle this

23   case and the exchange of such settlement funds, the parties and any person authorized by this

24   Protective Order to receive confidential information shall return to the producing party or third

25   party all information and documents subject to this Protective Order. Returned materials shall

26   be delivered in sealed envelopes marked "Confidential" to respective counsel. The party
27   requesting the return of materials shall pay the reasonable costs of responding to its request.

28

                                                      6
         Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 7 of 8



 1             15.    This Protective Order shall not constitute a waiver of any party's or non- party's

 2   right to oppose any discovery request or object to the admissibility of any document,

 3   testimony or other information.

 4             16.    Nothing in this Protective Order shall prejudice any party from seeking

 5   amendments to expand or restrict the rights of access to and use of confidential information, or

 6   other modifications, subject to order by the Court.

 7             17.    The restrictions on disclosure and use of confidential information shall survive

 8   the conclusion of this action and this Court shall retain jurisdiction of this action after its

 9   conclusion for the purpose of enforcing the terms of this Protective Order.
10   So stipulated:

11
     Dated this 13th day of May, 2021                       Dated this 13th day of May, 2021
12
     HALL JAFFE & CLAYTON, LLP                              THE GALLIHER LAW FIRM
13
     /s/ Taylor R. Anderson                                 /s/_Keith E. Galliher__________
14   Taylor R. Anderson, Esq.                               Keith E. Galliher, Jr., Esq.
     Nevada Bar Number 15136                                Nevada Bar Number 220
15   7425 Peak Drive                                        1850 E. Sahara Avenue, Suite 107
16   Las Vegas, Nevada 89128                                Las Vegas, Nevada 89104
     Attorneys for Defendants                               Attorney for Plaintiff
17   U.S. Corrections, LLC, Jacob Evetts,
     Ryan Rivera, Zachary Brandon, and
18   Michael Coleman
19
20             The Court has reviewed the reasons offered in support of entry of this Stipulated
21   Protective Order and finds that there is good cause to protect the confidential nature of certain
22   information. Accordingly, the Court adopts the above Stipulated Protective Order in this
23   action.
24   IT IS SO ORDERED.
            5/18/2021
25   Dated: ____________
26
                                                             ____________________________________
27                                                            UNITED STATES MAGISTRATE JUDGE

28

                                                        7
         Case 2:18-cv-01717-RFB-BNW Document 103 Filed 05/13/21 Page 8 of 8



 1                                             EXHIBIT A

 2          I,____________________________, have been advised by counsel of record for

 3   _______________________________ in Nguyen v. US Corrections, LLC, CASE NO. 2:18-

 4   cv-01717-RFB-BNW of the protective order governing the delivery, publication, and

 5   disclosure of confidential documents and information produced in this litigation. I have read a

 6   copy of the protective order and agree to abide by its terms.

 7

 8                                                  _______________________________________
                                                                                    SIGNED
 9
                                                    _______________________________________
10                                                                                 PRINTED
11                                                  _______________________________________
                                                                                      Dated
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     8
